Citation Nr: 1144493	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected right leg varicose veins.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected left leg varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded increased 20 percent evaluations for the right and left leg varicose veins effective from May 2008.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that her claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).   The Veteran filed a notice of disagreement in June 2009.  A statement of the case was issued in January 2010.  The Veteran perfected her appeal in March 2010.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Throughout the entire appellate period, the Veteran's varicose veins of the right leg of have been productive of edema, though not persistent, and an isolated incident of an ulcer; there has been no evidence of stasis pigmentation or eczema.  

3.  Throughout the entire appellate period, the Veteran's varicose veins of the left leg of have productive of edema, though not persistent; there has been no evidence of an ulcer, stasis pigmentation, or eczema.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for service-connected right leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, including Diagnostic Code 7120 (2011).

2.  The criteria for the assignment of an evaluation in excess of 20 percent for service-connected left leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, including Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a February 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in February 2009, which was prior to the April 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for increase, i.e. evidence that the disabilities increased in severity.  The February 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, lay statements from friends and family, reports of VA examination, and records from the Social Security Administration (SSA).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

VA examinations were provided in March 2009 and February 2010.  They contain the necessary information to rate the disabilities on appeal and render a decision on the merits of the claims.  38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for right leg varicose veins in a June 1975 rating decision.  An initial noncompensable evaluation was assigned effective  May 1974.  In June 1998, the RO awarded an increased 10 percent rating for the right leg, as well as a separate 10 percent rating for left leg varicose veins, effective March 1998.

The Veteran filed the claim for increase in  December 2008.  In April 2009, the RO awarded a 20 percent evaluation for each leg effective from  May 2008.  The Veteran disagreed with the decision and initiated the instant appeal.  Her claims remain in controversy as less than the maximum benefit available was awarded.  See AB, supra.  

The Veteran's bilateral varicose veins are rated as 20 percent disabling from under Diagnostic Code 7120, 38 C.F.R. § 4.104.  Under this code section, a 20 percent is assigned for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 38 C.F.R. § 4.104.  A 40 percent is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  Id.  

The Veteran contends that a higher rating is warranted for bilateral varicose veins productive of burning, aching, fatigue and heaviness in the legs, discoloration, and ulcers.  Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an evaluation in excess of 20 percent rating for either leg is not warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, an August 2008 vascular surgery consult shows the Veteran had multiple large and small varicosities of the bilateral lower legs.  A few were currently with very thin skin at risk of bleeding, but she did not have obvious varicosities.  There was some ankle swelling and hyperpigmentation classified as chronic venous insufficiency.  The Veteran had normal pulses bilaterally.  She did not have any deep or superficial venous reflux.  In September 2008, venous ablation was recommended for complaints of swelling, pain, and discomfort. 

In December 2008, a right endovenous laser treatment (EVLT) of the greater saphenous veins was performed to treat right greater saphenous vein reflux with multiple tributary varicosities.   The left leg EVLT was performed in March 2009. 

Upon VA examination in March 2009, the Veteran denied any residuals or symptoms after the surgery in December 2008.  She indicated that she currently felt that her legs were fatigued, heavy, and engorged.   She also endorsed pain after walking long distances and while resting.  She did also have Reynaud's phenomenon.  The Veteran indicated that her symptoms were relieved by elevation of the extremity and compression hosiery.   She was taking medication. 

Physical examination revealed no ulcers, edema, stasis pigmentation, or eczema.  The Veteran was diagnosed with varicose veins of the bilateral lower extremities, which were considered to minimally impact the Veteran's usual occupation and daily activities.      

Treatment notes dated in April 2009 show the Veteran's leg pain had resolved. There was no erythema or swelling.  There was no thrombophlebitis.  The Veteran was to wear compression stockings. 

In July 2009, the Veteran complained of a rash on her leg and edema at the injection site.  There was no calf tenderness.  The provider thought it was a possible reaction to therapy.  The plan was for the Veteran to take an anti-inflammatory and apply cold packs to the area.  An August 2009 entry shows the Veteran had a one millimeter by one millimeter ulcer on the medial aspect of the right lower leg proximal to the medial malleolus.  There was no discharge seen.  The ulcer was in the healing stage.  There was no cyanosis, clubbing, or leg edema.    

Upon VA general medical examination in February 2010, the Veteran complained of burning, aching, and feelings of heaviness in the bilateral lower extremities.  Muscle strength was 4 on the right and 4+ on the left.  There was no effusion of the legs.  There was no motor or sensory loss.  The Veteran had venous insufficiency of the bilateral legs.  The problem was considered moderate to severe as the legs could get swollen and painful at times, thus limiting standing and weight bearing.  The problems was said to result in increased absenteeism, but so did her back, knee, and shoulder conditions. 

In sum, it is clear that the Veteran's bilateral varicose veins are productive of  edema, though its persistency is questionable.  There has been no evidence of stasis pigmentation or eczema.  38 C.F.R. § 4.104.  The RO previously resolved all reasonable doubt in favor of the Veteran and afforded bilateral 20 percent ratings.  While the Veteran had an ulcer in August 2009, this was an isolated finding in the record, despite statements friends and family to the contrary.  Again, even assuming that edema was persistent, though it was not evident on VA examinations in 2009 or 2010 or in treatment notes in August 2009, there has been no evidence of stasis pigmentation or eczema to warrant an increased 40 percent rating for either leg.  Id.  
Should the Veteran's disability change in the future, she may be assigned a higher rating.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected varicose veins are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected varicose veins have not caused frequent periods of hospitalization.  The disability alone has also not been shown to interfere with employability.   While the 2010 examiner felt the varicose veins could result in increased absenteeism, so did non service-connected back, knee, and shoulder conditions.  Even so, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  
Moreover, the Veteran was found disabled by SSA as of October 2004 as a result of non service-connected back and rheumatoid arthritis conditions.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected varicose veins of the bilateral legs reasonably describe her disability level and symptomatology.  There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected right leg varicose veins is not warranted.  Entitlement to an evaluation in excess of 20 percent for the service-connected left leg varicose veins is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


